                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

SECRETARY, DEPARTMENT OF
LABOR,

       Plaintiff,

v.                                                            Case No: 5:17-cv-94-Oc-30PRL

RIVER RANCH BAR & GRILLE, LLC
and RYAN W. BLAKESLEE,

       Defendants.




                                            ORDER

       On March 26, 2019, pursuant to prior notice, this Fair Labor Standards Act case came

before the Court for Defendants River Ranch Bar & Grille, LLC and Ryan W. Blakeslee to appear

and show cause why they should not be held in civil contempt for failing to comply with the

Default Judgment (Doc. 20) and prior Order (Doc. 31) entered in this case, and why the relief

sought in Plaintiff’s Petition for Additional Sanctions (Doc. 33) should not be granted. Counsel

for the Secretary of the Department of Labor and Ryan W. Blakeslee (representing himself)

appeared in person.

       During the course of the hearing, the undersigned advised Mr. Blakeslee regarding the

history of the case, including the Default Judgment in the amount of $27,862.18 and the previously

imposed daily fine of $500 per day, which has been accruing and presently exceeds $117,000.

(Doc. 31). The undersigned further cautioned Mr. Blakeslee that, had he not appeared at the
hearing today, the undersigned would have recommended that he be found in continued civil

contempt and that Defendants be confined until they purged themselves of contempt.

       During the hearing, counsel for the Secretary represented that Mr. Blakeslee has now

agreed to provide financial documents to the agency so that his eligibility for a payment plan can

be determined. Indeed, Mr. Blakeslee expressed his willingness to work with counsel for the

Secretary toward a payment plan. Counsel for the Secretary requested that Defendant be given two

weeks to provide requested financial documents to the Department of Labor, and that the daily

fine of $500 per day be suspended while the Department reviews the documents. Counsel for the

Secretary further stated that the Secretary was no longer asking for additional sanctions in light of

Defendant’s appearance at the hearing and his willingness to cooperate toward a payment plan.

       Accordingly, it is ORDERED AND ADJUDGED that:

       1.      On or before April 10, 2019, Defendants River Ranch Bar & Grille, LLC, and Ryan

               W. Blakeslee shall provide to counsel for the Secretary of the Department of Labor

               all requested financial documents.

       2.      Defendant Ryan Blakeslee is directed to work in good faith with counsel for the

               Secretary of the Department of Labor in providing the requested financial

               documents and in working toward a payment plan.

       3.      At the request of counsel for the Secretary of the Department of Labor and effective

               immediately, the currently imposed $500 daily fine shall be suspended pending the

               Secretary’s review of Defendant’s financial documents. Upon appropriate motion,

               the fine may be reinstated or increased, or other sanctions may be imposed, due to

               Defendant’s failure to comply with this Order or for other good cause shown.




                                                 2
      4.     By written notice filed on or before May 10, 2019, counsel for the Department

             of Labor shall advise the Court regarding the status of the case and whether any

             further issues require the Court’s resolution at that time.

      5.     Plaintiff’s motion for additional sanctions (Doc. 33) shall be terminated as moot.

      DONE and ORDERED in Ocala, Florida on March 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
Courtroom Deputy




                                               3
